ON MOTION NOE, BEHEAEING.
Smith, P. J.
In the opinion, we adopted the ruling of the St. Louis court of appeals in Herwick v. Barber’s Supply Company, 61 Mo. App. 454, to the effect that under the provisions of section 6279, Revised Statutes, there is no essential distinction between the rendition of a judgment and its entry, and that a judgment, although rendered by a justice more than three days after a cause has been submitted to him, is valid. This view of the law is not questioned in the plaintiff’s *109motion. If the judgment was valid, then an execution could legally issue thereon and no cause could exist for the interference of a court of equity by its injunction process with the enforcement of such execution.
It, therefore, becomes unnecessary to here enter into a consideration of the various cases cited by plaintiff in relation to whether injunction can be invoked to restrain the issue or the enforcement of an execution on a void judgment. The judgment confessedly not being void, the authorities relied on by the plaintiff are without application. If there is such a conflict in the adjudged cases in this state as found by the'St. Louis court of appeals in Railway v. Lowder, 59 Mo. App. 3, as required that court to certify the case to the supreme court for its elucidation, there is no such an occasion in the present case, for the reasons already sufficiently stated. And so the plaintiff’s motion must be overruled.